        Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 1 of 26

                                                                                            u. fr]kFrcPuRr
                                                                                       EASTERN DISTRICT ARKANSAS

                             UNITED STATES DISTRICT COURT                                      APR 14 2020
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DMSION

SHUNDA WILKINS, on behalf of herself
and all others similarly situated,

                Plaintiff,

        vs.                                              Case No.             J: 2()- cv-            iJOJft:, B.J~

SIMMONS BANK,
                                                         JURY TRIAL DEMANDED
                Defendant.                                    This   C"""    ..,,,."   ""'"'"'d to District Judge    /nltt,ftz
                                                              an d to ,,,, ~,_; .,:r .:i!t; Judg e
                                CLASS ACTION COMPLAINT                                               - - -..£.t:uet.: __ _


        Plaintiff Shunda Wilkins, on behalf of herself and all persons similarly situated, files this

Class Action Complaint. Plaintiff alleges the following based on personal knowledge as to

allegations regarding Plaintiff and on information and belief as to other allegations.

                                        INTRODUCTION

        1.     Plaintiff brings this action on behalf of herself and class of all similarly situated

consumers against Defendant Simmons Bank ("Simmons" or "Bank") arising from the Bank's

routine practice of assessing more than one fee based on a customer's lack of funds to pay an

item.

        2.     This practice breaches contractual promises; violates the covenant of good faith

and fair dealing; and/or results in the Bank being unjustly enriched.

        3.     Simmons' s customers have been injured by the Bank' s improper practices to the

tune of millions of dollars bilked from their accounts in violation of their agreements with

Simmons.

        4.     On behalf of herself and the Class, Plaintiff seeks damages, restitution, and

injunctive relief as set forth more fully below.
         Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 2 of 26




                                             PARTIES

         5.      Shunda Wilkins is a citizen of the state of Tennessee, residing in Covington, and

held a Simmons checking account.

         6.      Defendant Simmons 1s engaged in the business of providing retail banking

services to consumers, including Plaintiff and members of the putative Class. Simmons' main

office and headquarters is located in Pine Bluff, Arkansas. Simmons has $16.5 billion in assets

and provides banking services to customers through 230 bank branches in the states of Arkansas

(84 branches), Colorado (3 branches), Illinois (4 branches), Kansas (6 branches), Missouri (45

branches), Oklahoma (18 branches), Tennessee (48 branches), and Texas (22 branches).

Simmons is the third largest bank in Arkansas based on total deposits.           Simmons operates

banking centers, and thus conducts business, throughout the state of Arkansas, including three

branches in Jonesboro.

                                   JURISDICTION AND VENUE

         7.      This Court has original jurisdiction of this action under the Class Action Fairness

Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has original jurisdiction

because (1) the proposed class is comprised of at least 100 members; (2) plaintiff is a citizen of a

Tennessee, making at least one member of the proposed class a citizen of a different state than

Defendant; and (3) the aggregate claims of the putative class members exceed $5 million,

exclusive of interest and costs.

         8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Simmons is

subject to personal jurisdiction here and regularly conducts business in this district. Also, a

substantial portion of the events or omissions giving rise to the claims asserted herein occurred in

this district.



                                                  2
         Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 3 of 26




                              PROCEDURAL BACKGROUND

         9.    On May 13, 2019, Donald Tannehill filed a substantially similar action against

Simmons in this Court. See Tannehill v. Simmons Bank, Case No. 3:19-cv-00140-DPM (E.D.

Ark.).

         10.   On October 21, 2019, this Court denied in part and granted in part the Bank's

motion to dismiss, finding that all of Mr. Tannehill's claims survived, but that his breach of the

implied covenant could not be pursued a separate claim. See ECF No. 23 in Case No. 3:19-cv-

00140-DPM.

         11.   Subsequently, Mr. Tannehill died and Simmons Bank filed a Suggestion of Death

with the Court. See ECF No. 31 in Case No. 3:19-cv-00140-DPM.

         12.   Pursuant to Federal Rule of Civil Procedure 25, the deadline for the filing of a

motion to substitute parties is May 5, 2020. See ECF No. 32 in Case No. 3:l 9-cv-00140-DPM. 1

         13.   On February 28, 2020, Mr. Tannehill's counsel filed a motion to amend for the

purpose of adding Ms. Wilkins as an additional plaintiff in Tannehill. See ECF No. 36 in Case

No. 3:19-cv-00140-DPM.

         14.   On March 10, 2020, the Court denied the motion to amend as premature,

suspending the Final Scheduling Order, staying the case; indicating that the request could be

renewed at the time the motion to substitute parties was filed. See ECF No. 39 in Case No. 3:19-

cv-00140-DPM. The stay remains in effect until July 10, 2020. See ECF No. 41.

         15.   Mr. Tannehill' s counsel has every intention of moving to substitute the Estate of

Donald Tannehill as the proper party in Tannehill.      However, given the complexity of Mr.


1On April 3, 2020, Plaintiff filed an unopposed motion to extend time to file motion to substitute
with the Court. See ECF No. 40 in Case No. 3:19-cv-00140-DPM. The Court granted this
extension. See ECF No. 41 in Case No. 3:19-cv-00140-DPM.

                                                3
        Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 4 of 26




Tannehill's family tree and the impact of the COVID-19 pandemic on the Missouri state court

system, it could be several months before an administrator is appointed for the Tannehill estate.

        16.    Should substitution in Tannehill ultimately be granted as expected, it is

anticipated that a stipulation will be submitted to the Court to consolidate or at least coordinate

Ms. Wilkins's claims with those in Tannehill.

               FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

I.     SIMMONS CHARGES MORE THAN ONE FEE ON THE SAME ITEM

        17.    As alleged more fully herein, Simmons's "TERMS AND CONDITIONS OF

YOUR ACCOUNT" ("Deposit Agreement"), in concert with its Fee Schedule, allows it to

charge a single $35 Insufficient Funds Fee or a single $35 Overdraft Fee when an item is

returned for insufficient funds or paid into insufficient funds.

        18.    Simmons breaches its contractual documents when it charges more than one $35

fee on the same item, since the document explicitly states-and reasonable consumers

understand- that the same item can only incur a single fee.

        19.    This abusive practice is not universal in the financial services industry. Indeed,

major banks like Chase-the largest consumer bank in the country-do not undertake the

practice of charging more than one fee on the same item when it is reprocessed. Instead, Chase

charges one fee even if an item is resubmitted for payment multiple times.

       20.     Simmons's contractual documents never disclose this practice. To the contrary,

the Fee Schedule indicates the Bank will only charge a single fee (whether it be an Insufficient

Funds Fee or an Overdraft Fee) on an item for which the account holds insufficient funds.

       A.      Plaintiff Wilkins's Experience.
       21 .     In support of her claims, Plaintiff Wilkins offers an example of fees that should

not have been assessed against her checking account. As alleged below, Simmons: (a)

                                                  4
        Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 5 of 26




reprocessed a previously declined item an additional time; and (b) charged an additional fee upon

reprocess mg,

       22.      On December 6, 2017, Plaintiff Wilkins attempted an electronic payment to

Liberty National for her insurance premium in the amount of $72.93.

       23 .     Simmons rejected payment of the item due to insufficient funds in Plaintiffs

account and charged her a $35 fee for doing so. Plaintiff does not dispute the initial fee, as it is

allowed by Simmons's Deposit Agreement.

       24.      Unbeknownst to Plaintiff, and without her request to Simmons to reprocess the

item, however, twelve days later, on December 18, 2017, Simmons processed the same item yet

again, and again Simmons rejected the item due to insufficient funds and charged Plaintiff

another $35 fee.

       25 .     In sum, Simmons assessed Plaintiff $70 in fe es in its effort to process a single

payment of $72.93.

       26.      Plaintiff Wilkins understood the payment to be a single item pursuant to the terms

of Simmons's contract, capable at most of receiving a single Insufficient Funds Fee (if Simmons

returned it) or a single Overdraft Fee (if Simmons paid it).

       B.       The Imposition of Multiple Fees on a Single Transaction Violates Simmons's
                Express Promises and Representations.
       27.      Simmons' s Deposit Agreement and Fee Schedule state that a singular fee can be

assessed on checks, ACH debits, and electronic payments.

       28.      Simmons's Fee Schedule states that it will charge $35 p er item that is returned

due to insufficient funds or paid into overdraft.

       29.      According to the Fee Schedule, at most a single fee will be assessed when an

"item" is returned or paid into overdraft:


                                                    5
        Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 6 of 26




       A fee may be imposed if you overdraw your account. When you write a check, withdraw
       money in person or from an ATM, use your debit card to make a purchase, or make an
       automatic bill payment or other electronic payment for more than the amount in your
       account; you overdraw your account. Simmons Bank has the choice to either pay the item
       or not. If we pay even though you don't have the money in your account; you may be
       charged a Paid Item Fee (Overdraft Fee). If we return your item without paying it you
       may be charged a Return Item Fee (Insufficient Funds (NSF) Fee [sic]. (Exceptions: Paid
       Item/Overdraft and Return Item/Insufficient Funds Fees are not charged on Affordable
       Advantage Checking accounts.)

       [ ... ]

       Paid Item/Overdraft Fees on consumer accounts will not exceed $210.00 on any one
       given day.

       Paid Item/Overdraft Fee        Non-Customer          Customer
       Per Item                       Not offered           $35.00

       [ ... ]

       Return Item/Insufficient Funds (NSF) Fee      Non-Customer           Customer
       Per Item                                      Not offered            $35 .00

Fee Schedule, p. 5 (Exh. A hereto).

       30.       The same "check ... automatic bill payment or other electronic payment" on an

account cannot conceivably become a new item each time it is rejected for payment then

reprocessed, especially when-as here--Plaintiff took no action to resubmit the item.

       31.       There is zero indication anywhere in the Deposit Agreement or Fee Schedule that

the same "check ... automatic bill payment or other electronic payment" is eligible to incur

multiple fees.

       32.       Even if Simmons reprocesses an instruction for payment, it is still the same

"check ... automatic bill payment or other electronic payment." The Bank's reprocessing 1s

simply another attempt to effectuate an accountholder's original order or instruction.

       33 .      Indeed, the language quoted above makes clear that it is the action of the

accountholder, and only the accountholder, that creates an item: "When you write a check,


                                                6
       Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 7 of 26




withdraw money in person or from an ATM, use your debit card to make a purchase, or make an

automatic bill payment or other electronic payment .... " As alleged herein, Plaintiff took only a

single action to make a single payment; she may therefore be charged only a single fee.

       34.     Moreover, by expressly linking Overdraft Fees and Insufficient Funds Fees in the

disclosure, Simmons bolsters the reasonable assumption that only a single fee can be assessed on

an item. Here's why: For an item charged an "overdraft fee" and thus paid into overdraft, there

is no chance it can be subject to reprocessing and thus no chance it could be subject to a second

or third fee, since it has already been paid. No reasonable contract reading could allow the other

fee mentioned in the disclosure-the Insufficient Funds Fee-to be treated so differently and

assessed two or three times on the same item.

       35.     The disclosures described above never discuss a circumstance in which Simmons

may assess multiple fees for an item that was returned for insufficient funds and later

reprocessed one or more times and returned again (incurring an Insufficient Funds Fee) or paid

(incurring an Overdraft Fee).

       36.     In sum, Simmons promises that one $35 Insufficient Funds Fee or one $35

Overdraft Fee will be assessed per "check, ... Automatic bill payment or other electronic

payment", and these terms must mean all iterations of the same instruction for payment. As

such, Simmons breached the contract when it charged more than one fee per item.

       37.     Reasonable consumers understand any given authorization for payment to be one,

singular "check ... automatic bill payment or other electronic payment," as those terms are used in

Simmons's Fee Schedule.

       38.     Taken together, the representations and om1ss1ons identified above convey to

customers that all submissions for payment of the same transaction will be treated as the same



                                                7
        Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 8 of 26




"item," which the Bank will either authorize (resulting in an overdraft item) or reject (resulting in

a returned item) when it decides there are insufficient funds in the account.          Nowhere does

Simmons disclose that it will treat each reprocessing of a check or ACH payment as a separate

item, subject to additional fees, nor do Simmons customers ever agree to such fees.

       39.     Customers reasonably understand, based on the language of the Fee Schedule and

Simmons's other account documents, that the Bank's reprocessing of checks or ACH payments

are simply additional attempts to complete the original order or instruction for payment, and as

such, will not trigger additional fees. In other words, it is always the same item.

       40.     Banks like Simmons that employ this abusive multiple fee practice know how to

plainly and clearly disclose it.   Indeed, other banks and credit unions that do engage in this

abusive practice disclose it expressly to their accountholders-something Defendant here has

never done.

       41.     For example, First Hawaiian Bank engages in the same abusive practices as

Defendant, but at least currently discloses it in its online banking agreement, in all capital letters,

as follows:

       YOU AGREE THAT MULTIPLE ATTEMPTS MAY BE MADE TO SUBMIT
       A RETURNED ITEM FOR PAYMENT AND THAT MULTIPLE FEES MAY
       BE CHARGED TO YOU AS A RESULT OF A RETURNED ITEM AND
       RESUBMISSION.

(emphasis added).
       42.     Klein Bank similarly states in its online banking agreement:

       [W]e will charge you an NSF/Overdraft Fee each time: (1) a Bill Payment
       ( electronic or check) is submitted to us for payment from your Bill Payment
       Account when, at the time of posting, your Bill Payment Account is overdrawn,
       would be overdrawn if we paid the item (whether or not we in fact pay it) or does
       not have sufficient available funds; or (2) we return, reverse, or decline to pay an
       item for any other reason authorized by the terms and conditions governing your
       Bill Payment Account. We will charge an NSF/Overdraft Fee as provided in this
       section regardless of the number of times an item is submitted or resubmitted to

                                                  8
        Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 9 of 26




       us for payment, and regardless of whether we pay the item or return, reverse, or
       decline to pay the bill payment.

       43.      First Citizens Bank, which, like Simmons has branches in Missouri, Oklahoma,

Tennessee, and Texas, engages in the same practice as Simmons, but at least expressly states:

       FEES FOR NSF ITEMS

       Consumer/Personal Accounts: We charge a service fee for each NSF item greater
       than $5.00 that is presented for payment against your account up to a maximum of
       four NSF items per day. A service fee may be charged each time an item is
       presented for payment against your account (up to four service fee charges per
       day).

       Business Accounts: We charge a service fee for each NSF item each time it is
       presented for payment against your account.

       1... ]
       Because we may charge a service fee for an NSF item each time it is presented,
       we may charge you more than one service fee for any given item. All fees are
       charged during evening posting. When we charge a fee for NSF items, the charge
       reduces the available balance in your account and may put your account into (or
       further into) overdraft.

(emphasis added).

       44.      Andrews Federal Credit Union states:

       You understand and agree that a merchant or other entity may make multiple
       attempts to resubmit a returned item for payment. Consequently, because we may
       charge a service fee for an NSF item each time it is presented, we may charge
       you more than one service fee for any given item. Therefore, multiple fees
       may be charged to you as a result of a returned item and resubmission
       regardless of the number of times an item is submitted or resubmitted to use
       for payment, and regardless of whether we pay the item or return, reverse,
       or decline to pay the item. When we charge a fee for NSF items, the charge
       reduces the available balance in your account and may put your account into (or
       further into) overdraft.

(emphasis added).

       45.      Community Bank, N.A. states:



                                               9
       Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 10 of 26




       You may be charged more than one Overdraft or NSF Fee if a merchant submits a
       single transaction multiple times after it has been rejected or returned.

       46.     RBC Bank states:

       We may also charge against the Account an NSF fee for each item returned or
       rejected, including for multiple returns or rejections of the same item.

       47.     Simmons provides no such disclosure and, in so doing, deceives its

accountholders.

       C.      The Imposition of Multiple Fees on a Single Transaction Breaches
               Simmons's Duty of Good Faith and Fair Dealing.
       48.     Parties to a contract are required not only to adhere to the express conditions in

the contract, but also to act in good faith when they are invested with a discretionary power over

the other party. In such circumstances, the party with discretion is required to exercise that

power and discretion in good faith. This creates an implied promise to act in accordance with the

parties' reasonable expectations and means that the Bank is prohibited from exercising its

discretion to enrich itself and gouge its customers. Indeed, the Bank has a duty to honor

transaction requests in a way that is fair to Plaintiff and its other customers and is prohibited

from exercising its discretion to pile on ever greater penalties.        Here-in the adhesion

agreements Simmons foisted on Plaintiff and its other customers-Simmons has provided itself

numerous discretionary powers affecting customers' accounts. But instead of exercising that

discretion in good faith and consistent with consumers' reasonable expectations, the Bank abuses

that discretion to take money out of consumers' accounts without their permission and contrary

to their reasonable expectations that they will not be charged multiple fees for the same

transaction.

       49.     Simmons exercises its discretion in its own favor- and to the prejudice of

Plaintiff and its other customers-when it defines "item" in a way that directly leads to more

                                               10
       Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 11 of 26




fees. Further, Simmons abuses the power it has over customers and their bank accounts and acts

contrary to their reasonable expectations under the Fee Schedule and Deposit Agreement. This

is a breach of the Bank's implied covenant to engage in fair dealing and act in good faith.

       50.     Simmons states only that it "may" assess these fees: "If we pay even though you

don't have the money in your account; you may be charged a Paid Item Fee (Overdraft Fee). If

we return your item without paying it you may be charged a Return Item Fee (Insufficient Funds

(NSF) Fee [sic)." But it is its standard policy to always do so, multiple times on the same item.

This is an abuse of discretion.

       51 .    By interpreting this discretion in its own favor- and to the prejudice of Plaintiff

and other customers-to allow the Bank to charge more than one fee on a single item, Simmons

breaches the reasonable expectation of Plaintiff and other customers and in doing so violates the

implied covenant to act in good faith.

        52.    It was bad faith and totally outside Plaintiffs reasonable expectations for

Simmons to use its discretion to assess two fees for a single attempted payment.

       53.     The multiple fees on the same item practice used by Simmons has one purpose:

to maximize fee revenue for the Bank.

       54.     In addition to the discretion as to whether to pay or reject a transaction, Simmons

also provides itself significant discretion as to whether or not to charge fees on a given

transaction.

       55.     By exercising its discretion in its own favor-and to the prejudice of Plaintiff and

other customers-by engaging in its multiple fee conduct, Simmons Bank abuses the power it

has over Plaintiff and her bank account and acts contrary to customers' reasonable expectations




                                                11
       Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 12 of 26




under the Deposit Agreement. This is a breach of the Bank's implied covenant to engage in fair

dealing and act in good faith.

                                 CLASS ACTION ALLEGATIONS

        56.     Plaintiff brings this action on behalf of herself and on behalf of all others similarly

situated pursuant to Federal Rule 23. The Class includes:

        All persons who, within the applicable statute of limitations period, were charged
        multiple fees for the same debit item in a Simmons checking account.

        57.     Excluded from the Class is Defendant, Defendant's subsidiaries and affiliates,

their officers, directors, and the members of their immediate families, and any entity in which

Defendant has a controlling interest, the legal representatives, heirs, successors, or assigns of any

such excluded party, the judicial officer(s) to whom this action is assigned, and the members of

their immediate families.

        58.     Plaintiff reserves the right to modify or amend the definition of the proposed

Class and/or to add a subclass or subclasses if necessary before the Court determines whether

certification is appropriate.

        59.     The Class will face common questions such that there is a well-defined

community of interest among the members of the Class. These questions predominate over

questions that may affect only individual class members because Simmons has acted on grounds

generally applicable to the Class. Such common legal or factual questions include, but are not

limited to:

        a)      Whether Simmons improperly charged more than one fee on the same item;

        b)      Whether any of the conduct described above violates the applicable contracts;

        c)      Whether any of the conduct described above violates the covenant of good faith
                and fair dealing;

        d)      Whether any of the conduct described above constitutes unjust enrichment;

                                                  12
       Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 13 of 26




       e)      The appropriate measure of damages.

       60.     The parties are numerous such that joinder of them all is impracticable. Upon

information and belief, and subject to class discovery, the Class consist of thousands of members

or more, the identities of whom are within the exclusive knowledge of and can be ascertained

only by resort to Simmons's records.       Simmons has the administrative capability through its

computer systems and other records to identify all members of the Class, and such specific

information is not otherwise available to Plaintiff.

       61.     It is impracticable to bring the Class members' individual claims before the Court.

Class treatment permits a large number of similarly situated persons or entities to prosecute their

common claims in a single forum simultaneously, efficiently and without the unnecessary

duplication of evidence, effort, expense, or the possibility of inconsistent or contradictory

judgments that numerous individual actions would engender.            The benefits of the class

mechanism, including providing injured persons or entities with a method for obtaining redress

on claims that might not be practicable to pursue individually, substantially outweigh any

difficulties that may arise in the management of this class action.

       62.     Plaintiffs claims are typical of the claims of the other members of the Class in

that they arise out of the same wrongful business practices by Simmons, as described herein.

       63.     Plaintiff is more than an adequate representative of the Class in that Plaintiff has

or had a Simmons checking account and has suffered damages as a result of Simmons's contract

violations, Simmons's violations of the covenant of good faith and fair dealing, and Simmons's

unjust enrichment. In addition:

       a)      Plaintiff is committed to the vigorous prosecution of this action on behalf of
               herself and all others similarly situated and has retained competent counsel
               experienced in the prosecution of class actions and, in particular, class actions on
               behalf of consumers against financial institutions;


                                                 13
       Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 14 of 26




        b)      There is no conflict of interest between Plaintiff and the unnamed members of the
                Class;

        c)      Plaintiff anticipates no difficulty in the management of this litigation as a class
                action; and

        d)      Plaintiffs legal counsel has the financial and legal resources to meet the
                substantial costs and legal issues associated with this type oflitigation.

        64.     Plaintiff knows of no difficulty to be encountered in the maintenance of this

action that would preclude its maintenance as a class action.

        65.     Simmons has acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with

respect to the Class as a whole.

        66.     All conditions precedent to bringing this action have been satisfied and/or waived.

                                       CAUSES OF ACTION

                                       COUNTI
                     BREACH OF CONTRACT AND BREACH OF THE
                    COVENANT OF GOOD FAITH AND FAIR DEALING
                          (On Behalf of Plaintiff and the Class)

        67.     Plaintiff repeats, realleges, and incorporates by reference each of the foregoing

paragraphs of this Petition as if fully set forth herein.

        68.     Plaintiff and Simmons contracted for checking account services, as embodied in

the Deposit Agreement and Fee Schedule.

        69.     Simmons breached the terms of the Deposit Agreement and Fee Schedule.

        70.      Plaintiff and members of the putative Class have performed all of the obligations

on them pursuant to the Bank's Deposit Agreement and Fee Schedule.

        71.     Plaintiff and members of the putative Class have sustained monetary damages as a

result of each of Defendant's breaches.



                                                   14
          Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 15 of 26




          72.   All of the relevant states (with the possible exception of Texas) mandate that an

implied covenant of good faith and fair dealing govern every contract. For banking transactions,

this is also mandated by the Uniform Commercial Code that has been adopted in each state. The

covenant of good faith and fair dealing constrains Defendant's discretion to abuse self-granted

contractual powers.

          73.   This good faith requirement extends to the manner in which a party employs

discretion conferred by a contract.

          74.   Good faith and fair dealing, in connection with executing contracts and

discharging performance and other duties according to their terms, means preserving the spirit-

not merely the letter-of the bargain. Put differently, the parties to a contract are mutually

obligated to comply with the substance of their contract in addition to its form. Evading the

spirit of the bargain and abusing the power to specify terms constitute examples of bad faith in

the performance of contracts.

          75.   Subterfuge and evasion violate the obligation of good faith in performance even

when an actor believes his conduct to be justified. A lack of good faith may be overt or may

consist of inaction, and fair dealing may require more than honesty.           Other examples of

violations of good faith and fair dealing are willful rendering of imperfect performance, abuse of

a power to specify terms, and interference with or failure to cooperate in the other party's

performance.

          76.   Simmons breached the covenant of good faith and fair dealing as explained

herein.

          77.   Defendant acted without good faith, did not deal fairly, and acted in a manner that

was arbitrary and capricious.



                                                15
       Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 16 of 26




        78.     Plaintiff and members of the putative Class have performed all of the obligations

imposed on them pursuant to the Deposit Agreement.

        79.     Plaintiff and members of the putative Class have sustained monetary damages as a

result of each of Defendant's breaches of the covenant of good faith and fair dealing.

                                            COUNT II
                                    UNJUST ENRICHMENT
                                 (In the Alternative to COUNT I)
                               (On Behalf of Plaintiff and the Class)

        80.     Plaintiff repeats, realleges, and incorporates by reference each of the foregoing

paragraphs of this Petition as if fully set forth herein.

        81.     This Count is brought solely in the alternative. Plaintiff acknowledges that her

breach of contract claim cannot be tried along with unjust enrichment.

        82.     To the detriment of Plaintiff and the Class, Defendant has been, and continues to

be, unjustly enriched as a result of its wrongful conduct alleged herein.

        83.     Plaintiff and the Class conferred a benefit on Defendant when they paid

Defendant the fees that were not disclosed or allowed for in the in the Deposit Agreement and

Fee Schedule.

        84.     Defendant unfairly, deceptively, unjustly, and/or unlawfully accepted said

benefits which, under the circumstances, would be unjust to allow Defendant to retain.

        85.     Plaintiff and the Class, therefore, seek disgorgement of all wrongfully obtained

fees received by Defendant as a result of its inequitable conduct as more fully stated herein.




                                                   16
       Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 17 of 26




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, demands a jury trial on

all claims so triable and judgment as follows :

        I.     Certifying the proposed Class pursuant to Federal Rule of Civil Procedure 23,

appointing Plaintiff as representative of the Class, and appointing counsel for Plaintiff as counsel

for the respective Class;

       2.      Declaring that Defendant's policies and practices as described herein constitute a

breach of contract and a breach of the covenant of good faith and fair dealing or unjust

enrichment;

       3.      Enjoining Defendant from the wrongful conduct as described herein;

       4.      Awarding restitution of all fees at issue paid to Defendant by Plaintiff and the

Class as a result of the wrongs alleged herein in an amount to be determined at trial;

       5.      Compelling disgorgement of the ill-gotten gains derived by Defendant from its

misconduct;

       6.      Awarding actual and/or compensatory damages in an amount according to proof;

       7.      Awarding pre-judgment interest at the maximum rate permitted by applicable law;

       8.      Reimbursing all costs, expenses, and disbursements accrued by Plaintiff in

connection with this action, including reasonable attorneys ' fees, costs, and expenses, pursuant to

applicable law and any other basis; and

       9.      Awarding such other relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff and all others similarly situated hereby demand trial by jury on all issues in this

Class Action Complaint that are so triable.



                                                  17
Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 18 of 26




Dated: April I 0, 2020.

                                    Respectfully submitted,

                             BY:    WATSONBURNS,PLLC




                                    William F. Bums (Ark. Bar No. 2008019)
                                    253 Adams Avenue
                                    Memphis, Tennessee 38103
                                    (901) 529-7996
                                    bbums@watsonbums.com

                                    Jeffrey Kali el*
                                    KALIELPLLC
                                    1875 Connecticut Avenue NW
                                    10th Floor
                                    Washington, DC 20009
                                    (202) 350-4783
                                    jkaliel@kalielpllc.com

                                    E. Adam Webb*
                                    WEBB, KLASE & LEMOND, LLC
                                    1900 The Exchange, S.E.
                                    Suite 480
                                    Atlanta, Georgia 30339
                                    (770) 444-0773
                                    Adam@WebbLLC.com

                                    Tiffany M. Yiatras*
                                    Francis J. "Casey" Flynn, Jr.*
                                    CONSUMER PROTECTION LEGAL, LLC
                                    308 Hutchinson Road
                                    Ellisville, Missouri 63011
                                    tiffany@consumerprotectionlegal.com
                                    casey@consumerprotectionlegal.com

                                    J. Gerard Stranch, IV*
                                    Martin F. Schubert*
                                    BRANSTETTER,STRANCH
                                    & JENNINGS, PLLC
                                    223 Rosa L. Parks A venue, Suite 200
                                    Nashville, Tennessee 37203
                                    (615) 254-8801
                                    gerards@bsj firm. com

                               18
Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 19 of 26




                                   Lynn A. Toops*
                                   COHEN & MALAD, LLP
                                   One Indiana Square, Suite 1400
                                   Indianapolis, Indiana 46204
                                   (317) 636-6481
                                   ltoops@cohenandmalad.com

                                   Attorneys for Plaintiff

                                   * Pro Hae Vice Forthcoming




                              19
Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 20 of 26




             Exhibit "A"
                     Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 21 of 26
, 3/22/2019                                                  Schedule of Fees and Charges I Simmons Bank




                       Simmons
                       Bank.




        home         schedule of fees and charges




        Simmons Bank Schedule of Fees & Charges


        Member FDIC


          1. Funds Transfers:                                                                              Non-       Customer
                                                                                                           Customer

          Wire Transfer - Incoming                                                                         Not        $3.00
                                                                                                           offered

          Wire Transfer - Outgoing Domestic                                                                Not        $15.00
                                                                                                           offered

          Wire Transfer - Outgoing International                                                           Not        $75.00
                                                                                                           offered

          Transfer between Simmons Bank Accounts:                                                          Non-       Customer
                                                                                                           Customer




 https:// s imm onsba n k.com/schedule-of-fees-and-charges                                                                       1/6
                     Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 22 of 26
, 3/22/2019                                                  Schedule of Fees and Charges I Simmons Bank




          ATM, Voice Response or Internet Banking                                                          Not        No
                                                                                                           offered    Charge

          Automated OD Protection Sweep Transfer                                                           Not        $5.00
                                                                                                           offered

          Telephone Transfer Request (not applicable to Affordable                                         Not        $2.00
          Advantage Checking accounts)                                                                     offered

          One-Way Sweep (Monthly Fee)                                                                      Not        $25.00
                                                                                                           offered

          2. Negotiable Instruments:                                                                       Non-       Customer
                                                                                                           Customer

          Cashier's Check/Official Checks (each)                                                           Not        $5.00
                                                                                                           offered

          Foreign Currency Purchase (plus processing charges)                                              Not        $5.00
                                                                                                           offered

          Foreign Currency Buy Back                                                                        Not        $20.00
                                                                                                           offered

          3. Check Fees:                                                                                   Non-       Customer
                                                                                                           Customer

          Cashing Simmons Bank Checks                                                                      No         No
                                                                                                           Charge     Charge

          Return of Deposited Item                                                                         Not        $3.00
                                                                                                           offered

          4. Collection Fees: (per item plus all other expenses):                                          Non-       Customer
                                                                                                           Customer

          Checks, Drafts, Bonds, Coupons, Oil & Gas Leases                                                 Not        $10.00
                                                                                                           offered

          International Items                                                                              Not        $25.00
                                                                                                           offered

          5. Signature Guarantees:                                                                         Non-       Customer
                                                                                                           Customer




 https://si m monsba n k.com/ schedule-of-fees-and-charges                                                                       2/6
                    Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 23 of 26
·3/22/2019                                                  Schedule of Fees and Charges I Simmons Bank




         Per Item                                                                                         Not        $20.00
                                                                                                          offered

         6. Statements:                                                                                   Non-       Customer
                                                                                                          Customer

         Interim, Temporary, Reprint or Duplicate                                                         Not        $3.00
                                                                                                          offered

         7. Returned Mail Fee:                                                                            Non-       Customer
                                                                                                          Customer

         Monthly Fee                                                                                      Not        $10.00
                                                                                                          offered

         8. Research/Account Reconciliation:                                                              Non-       Customer I
                                                                                                          Customer

         Per Hour Fee (one hour minimum)                                                                  Not        $20.00
                                                                                                          offered

         Copies (per page)                                                                                Not        $2.00
                                                                                                          offered

         9. Safe Deposit Box Services:                                                                    Non-       Customer
                                                                                                          Customer

         Annual Fee                                                                                       Not        Varies by
                                                                                                          offered    Size

         Late Fee (fee applied if 30 days past due)                                                       Not        $10.00
                                                                                                          offered

         Drill Fee (plus all other expenses)                                                              Not        $75.00
                                                                                                          offered

         Lost Key Fee                                                                                     Not        $15.00
                                                                                                          offered

         10. ATM Fees/Debit Card Fees:                                                                    Non-       Customer
                                                                                                          Customer

         Withdrawal at a Simmons Bank ATM                                                                 $3.00      No
                                                                                                                     Charge




https ://s immo nsba n k.com/schedule-of-fees-and-charges                                                                         3/6
                    Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 24 of 26
•3/22/2019                                                   Schedule of Fees and Charges I Simmons Bank




         Withdrawal at a non-Simmons Bank ATM                                                              Not        $1.00
                                                                                                           offered

         Balance Inquiry at a non-Simmons Bank ATM                                                         Not        $1.00
                                                                                                           offered

         ATM Card/Debit Card Replacement Fee                                                               Not        $5.00
                                                                                                           offered

         Manual Cash Advance using Debit Card                                                              Not        $1.00
                                                                                                           offered

         11. Night Deposit Services:                                                                       Non-       Customer
                                                                                                           Customer

         Lock Bag (each)                                                                                   Not        $35.00
                                                                                                           offered

         Key (each)                                                                                        Not        $6.00
                                                                                                           offered

         Zip Bag (each)                                                                                    Not        $3.00
                                                                                                           offered

         12. Miscellaneous Fees:                                                                           Non-       Customer
                                                                                                           Customer

         Temporary Checks: New Account Package                                                             Not        No
                                                                                                           offered    Charge

         Temporary Checks: Additional Package of 12 Checks                                                 Not        $2.00
                                                                                                           offered

         Notary Charge (per item) (Subject to state law. Not to exceed                                     Not        No
         $3.00)                                                                                            offered    Charge

         Loan Coupon Book Replacement Fee (per occurrence)                                                 Not        $7.00
                                                                                                           offered

         Levies/Garnishments (per occurrence)                                                              Not        Varies
                                                                                                           offered



         Administrative Fees for garnishments are established by State Statute.




https:// s imm onsba n k. com/schedule-of-fees-and-charges                                                                       4/6
                      Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 25 of 26
• 3/22/2019                                                    Schedule of Fees and Charges I Simmons Bank




          13. Stop Payment Fee                                         Non-Customer                          Customer

          Per Item                                                     Not offered                           $35.00



          A fee may be imposed if you overdraw your account. When you write a
          check, withdraw money in person or from an ATM, use your debit card to
          make a purchase, or make an automatic bill payment or other electronic
          payment for more than the amount in your account; you overdraw your
          account. Simmons Bank has the choice to either pay the item or not. If we
          pay even though you don't have the money in your account; you may be
          charged a Paid Item Fee (Overdraft Fee). If we return your item without
          paying it you may be charged a Return Item Fee (Insufficient Funds (NSF)
          Fee. (Exceptions: Paid Item/Overdraft and Return Item/Insufficient Funds
          Fees are not charged on Affordable Advantage Checking accounts.)


          De Minimis Account: If the insufficient balance in your account on any given
          day is $5.00 or less, a paid Item Fee (Overdraft Fee) will not be charged.


          Paid Item/Overdraft Fees on consumer accounts will not exceed $210.00 on
          any one given day.


          Paid Item/Overdraft Fees on business accounts will not exceed $280.00 on
          any one given day.



          14. Paid Item/Overdraft Fee                                                        Non-Customer         Customer

          Per Item                                                                           Not offered          $35.00

          15. Return Item/Insufficient Funds (NSF) Fee                                       Non-Customer         Customer

          Per Item                                                                           Not offered          $35.00




 https:// s imm onsba nk.com/schedule-of-fees-and-ch a rg es                                                                 5/6
                    Case 3:20-cv-00116-DPM Document 1 Filed 04/14/20 Page 26 of 26
,3/22/2019                                                  Schedule of Fees and Charges I Simmons Bank




         16. Dormant Accounts will be charged a monthly dormant account fee of
         $5.00 in addition to the monthly service charge, if the balance in the account
         falls below $100. Dormant accounts are accounts with no activity by the
         customer or contact from the customer for more than 24 months
         (Exceptions: Simply Checking and Simply Student Checking is 180 days of
         inactivity; No Dormant Fee assessed on Affordable Advantage Checking).
         Interest crediting and service charges are not considered activity by the
         customer. Dormant accounts with balances of $100 or greater, which are
         considered unclaimed or abandoned property, will be charged an annual
         dormant fee of $60.00 (12 months x $5.00).




         Posting Sequence: Transactions are grouped into categories prior to posting.
         Categories for electronic transactions, such as debit card purchases and ATM
         withdrawals will post prior to checks and other paper items and will generally
         post in the order you made them. Check categories include: Checks cashed at
         a Simmons Bank location, which will post first; Checks deposited at a
         Simmons Bank location; and Checks cashed or deposited through other
         financial institutions. Checks and paper items written on your account will
         post each day in check number order within each check category.
         Miscellaneous debits or items with no check number will post first each day
         within each check category.




         This site is directed at, and intended to be used by, persons in the United States of America only.




https ://simmo nsban k.com/sch edu le-of-fees-and-charges                                                      6/6
